     Case 2:21-cv-00067-Z Document 66 Filed 06/29/21                Page 1 of 2 PageID 2453



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

THE STATE OF TEXAS, et al.,                        §
                                                   §
        Plaintiffs,                                §
                                                   §
v.                                                 §           2:21-CV-067-Z
                                                   §
JOSEPH R. BIDEN, JR. et al.,                       §
                                                   §
        Defendants.                                §

                                              ORDER

        Before the Court is the parties’ Joint Statement regarding Discovery and Consolidation

(ECF No. 65). By that statement, the parties indicate no discovery is needed, and the pending

Motion for Preliminary Injunction can be resolved on the basis of the record filed with the Court.

        The parties also agree that consolidation of the Motion for Preliminary Injunction with

resolution on the merits under Fed. R. Civ. P. 65(a)(2) is appropriate. Accordingly, the Court

hereby NOTIFIES the parties that the Court will consolidate the preliminary injunction with trial

on the merits under Rule 65.

        To allow the parties to fully develop their case, the parties shall file supplemental briefs no

longer than 15 pages. Wohlfahrt v. Memorial Med. Ctr., 658 F.3d 416, 418 (5th Cir. Unit A Oct.

1981). The briefs shall be strictly limited to issues related to consolidation — i.e., the propriety of

the ultimate relief requested and Defendants’ contention that the typical summary-judgment

standard is the appropriate standard. But see 11A WRIGHT & MILLER, FED. PRAC. & PROC. § 2950

(“[A consolidated hearing] really is a trial on the merits.”). The briefs shall not function as sur-

replies or as an opportunity to address previously made arguments. Defendants’ brief is due on

July 7. Plaintiffs’ brief is due on July 9.
     Case 2:21-cv-00067-Z Document 66 Filed 06/29/21                             Page 2 of 2 PageID 2454



           Furthermore, the parties are ORDERED to file a joint statement regarding the hearing

itself. This statement shall address: (1) the anticipated length of time; (2) the format of

presentation;1 (3) proposed dates for the hearing (4) the anticipated disputed questions of law; (5)

and the anticipated disputed questions of fact. The joint statement shall be filed by July 2.

           The Court will issue an order scheduling a hearing upon the receipt of the briefing required

by this order.

           SO ORDERED.

           June 29, 2021.

                                                                 ________________________________
                                                                 MATTHEW J. KACSMARYK
                                                                 UNITED STATES DISTRICT JUDGE




1   The parties suggested that any hearing could be devoted to legal argument rather than live testimony from witnesses.


                                                            2
